In this cause the motion for new trial was overruled on February 22, 1915, and plaintiff in error granted an extension of 90 days in which to make and serve case-made, ten days thereafter allowed for the suggestion of amendments, same to be settled and signed on five days' notice to either party. The 90 days' extension for serving case-made would have expired on the 23d day of May, 1915, but, such being Sunday, the extension did not expire until May 24, 1915. The ten days allowed defendant in error to suggest amendments did not *Page 341 
expire until June 3, 1915. The case-made was served on March 30, 1915, and on May 28th, after notice duly served, the trial judge attempted to sign and settle the same, although no amendments had been suggested, nor was there any waiver on the part of the defendant in error. This was error, and the motion to dismiss will be sustained. Reed v. Walcott, 40 Okla. 451,139 P. 318; Cummings v. Tate et al., 47 Okla. 54,147 P. 304.
It is so ordered.